Title: To Thomas Jefferson from Edward Stevens, 31 May 1793
From: Stevens, Edward
To: Jefferson, Thomas



Dear Sir
Culpeper Court House May 31st: 1793

I now do myself the pleasure to Transmit you herewith Copys of the Letters (which I preserved) that passed between us during my Military Services under your Administration, in the time of the American Revolution. All those Prior to Genl. Gates defeat, I informed you before was lost among my Baggage in that unlucky affair. And I discover some Letters which I know I wrote you about the latter part of my Southern service the Copys, are lost, or mislaid that I cant put my hands on them. I am with every sentiment of Respect Dear Sir Your most hum: Servt

Edward Stevens

